Citation Nr: 0712395	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-38 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a low back injury with an L5-S1 discectomy 
and bilateral foraminal narrowing at L4-5.  

2. Entitlement to an initial rating higher than 10 percent 
for residuals of a low back injury with radiculopathy of the 
right lower extremity, involving the L5-S1 nerve root.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1998 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

After the VA orthopedic and neurology examinations in March 
2004, both VA and private medical records, dated from April 
to October 2004, show that the veteran has had ongoing 
treatment for low back pain, and the veteran asserts that his 
condition is getting worse. 

In August 2004, a physician in the United States Air Force 
reported that the veteran was having episodes of 
incapacitating back pain. 



The Board determines that reexamination is needed to verify 
the current severity of the low back disability.  
Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Las Vegas VAMC 
since October 2004.

2. Ask the veteran for evidence, 
documenting incapacitating episodes of 
low back pain.  An "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  Note (1), Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes. 38 C.F.R. 
§ 4.71a. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
degree of forward flexion of the 
thoracolumbar spine, considering painful 
motion, and whether muscle spasm, or 
guarding severe enough to result in an 
abnormal gait or spinal abnormality such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis, is present. The claims 
folder should be made available to the 
examiner for review. 

4. Schedule the veteran for a VA 
neurological examination to determine the 
frequency and duration of incapacitating 
episodes of low back pain, requiring bed 
rest prescribed by a physician and 
treatment by a physician, over a 12 month 
period.  Also, the examiner is asked to 
describe the degree of neurological 
impairment due to radiculopathy in the 
right lower extremity to include complete 
or incomplete paralysis of the affected 
nerve.  




If incomplete paralysis is found, the 
examiner should state whether such is 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.

5. After the above development is 
completed, adjudicate the claims, 
considering the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  If any benefit 
sought on appeal remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

